DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This non-final Office action is in response to Applicant’s continuing patent application number 17/579,632 filed on 1/20/2022.
Currently, claims 20-30 are pending and examined. 
Claims 1-19 have been cancelled. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 24, line 4; a phrase “which” renders the claim indefinite because unclear whether “which” referring to which structure? Clarification is required. 
Re claim 26, line 5; a conditional phrase “if” renders the claim indefinite because unclear whether the limitations following the phrase are part of the claimed invention. Claims 27-30 depending upon the rejected claim 26 are also rejected. 
 Re claim 30, line 2; a conditional phrase “when” renders the claim indefinite because "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. Clarification is required. 
Allowable Subject Matter
Claims 20-23 and 25 are allowable.
Claims 24, 26-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 The following is a statement of reasons for the indication of allowable subject matter: no prior art discloses a method of pivoting a hinged panel, including method steps: generating, using said opening motion, an operative torque at a spindle that coupled to said movement enabling shaft and said spindle being secured on said supporting structure; wrapping around said spindle, using said operative torque, a linear element and producing an opening tension force along said linear element, wherein said linear clement extending an extending distance between said spindle and an anchor; angularly displacing said anchor, using said opening tension force, wherein said anchor being secured on said hinged panel that is disposed between said supporting structure and a receiving structure; and pivoting, contemporaneously with said angularly displacing said anchor, said hinged panel around one or more hinges disposed between and coupled to said supporting structure and said hinged panel to produce an opening motion of said hinged panel such that said hinged panel displaces away from said receiving structure as set forth in the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale